                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


KENNETH KOBS,

                   Plaintiff,

      v.                                            Case No. 19-cv-571-pp

NANCY BERRYHILL,

                   Defendant.


     ORDER REQUIRING PLAINTIFF TO FILE AMENDED REQUEST TO
          PROCEED WITHOUT PREPAYING THE FILING FEE


      The plaintiff has filed a complaint seeking judicial review of a final

administrative decision denying his claim for disability insurance benefits

under the Social Security Act. Dkt. No. 1. He also filed a motion for leave to

proceed without prepaying the filing fee. Dkt. No. 3.

      To allow the plaintiff to proceed without paying the filing fee, the court

first must decide whether the plaintiff can pay the fee; if not, it must determine

whether the lawsuit is frivolous. 28 U.S.C. §§1915(a) and 1915(e)(2)(B)(i).

      The plaintiff’s request to proceed without prepaying the filing fee does not

provide enough facts for the court to decide whether he has the ability to pay

the filing fee. The plaintiff indicates that he is not employed and that he’s

married. Dkt. No. 3 at 1. He lists no source of income, and under the section

for his spouse’s income he filled in “N/A.” Id. at 2. The plaintiff does not list

any expenses at all, he states that he owns a 1979 Toyota Truck worth $100,


                                          1
but has no cash on hand or in a checking or savings account, and that he

owns no other property. Id. at 2-4. In the section for “Other Circumstances,”

the plaintiff states “I am not currently employed as I am disabled. I am

separated from my wife, and have not seen her in years.” Id. at 4.

      Without more information explaining the plaintiff’s income and expenses,

the court cannot evaluate whether he is able to pay the $350 filing fee and $50

administrative fee. The plaintiff must live somewhere and must eat somehow.

Where does the plaintiff get the money he lives on? Does he have a pension?

Does he receive social security? How does he pay for the place he lives—rent,

mortgage? How much is that amount? Does the plaintiff live with someone who

supports him? If so, he needs to tell the court that. The court is going to

require the plaintiff to file a new request to proceed without prepaying the filing

fee. Specifically, the plaintiff should tell the court the source of the money he

uses to live on, and the amounts he pays for housing, food and other expenses.

      The court ORDERS the plaintiff to file a new Request to Proceed in

District Court Without Prepaying the Filing Fee by the end of the day on June

18, 2019. If the plaintiff does not provide a new request in time for the court to

receive it by the end of the day on June 18, 2019, the court will deny his

application and will require him to pay the filing fee by a date certain.

      Dated in Milwaukee, Wisconsin this 28th day of May, 2019.

                                      BY THE COURT:


                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      United States District Judge
                                         2
